        Case 1:19-cr-00435-AT-RDC Document 3 Filed 10/09/19 Page 1 of 1



                                                                          FILED IN OPEN COURT
                          UNITED STATES DISTRICT COURT                       U.S.D.C. Atlanta
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION                                AUG U 9 2019

                                                                                James Ittllyt5tC11
                                                                                               1c
                                                                                By:         , ,
                                                                                  DeWrierk        Aza
 UNITED STATES OF AMERICA,


 V.                                                    CASE NO. 1:19-MJ-876
 CAOJO DETORI STEWARD,
                      Defendant.

                            ORDER APPOINTING COUNSEL

                                        Kendal Silas -        Onlj

       The above-named defendant has testified under oath or has filed with the Court

an affidavit of financial status and herebY satisfied this Court that he or she is financially

unable to employ counsel.

       Accordingly, the FEDERAL DEFENDER PROGRAM, INC., is hereby appointed

to represent this defendant in the above:captioned case unless relieved by an Order of

this Court or by Order of the Court of Appeals.

       Dated at Atlanta, Georgia this 7th day of October, 2019.




                                           UNITED STATES MAGISTRATE JUDGE
